This is an action brought by the defendant in error against *Page 83 
the plaintiffs in error to recover the sum of $500 on account of loss alleged to have been sustained by plaintiff by the purchase of stock in the Creekola Oil Company, said purchase being induced by the fraud and deceit of plaintiffs in error in representing the prospects and conditions of the Creekola Oil Company, a corporation organized for the purpose of prospecting for the discovery of oil and gas. Hereinafter the parties will be designated as they appeared in the trial court.
In the trial of the cause much evidence was introduced which we deem unnecessary to recite, and against the objection and exception of defendants, a voluminous report on the action of the officers and the conditions of the said Creekola Oil Company made by Attorneys Mosier, Greenslade   Dudley was admitted over the objection and exception of the defendants to be read to the jury. This report covers eight pages of the printed brief, and begins with the following statement:
"Investigation of the affairs of this company so far as we have been able to complete same to date, discloses the most remarkable instance of dissipation of company funds that has so far come under our observation."
And the report as a whole tends to show the most culpable management on the part of the officers, or those assuming to be officers, of the Creekola Oil Company, and in the opinion of the attorneys making the report shows frauds committed on the part of the defendants sufficient to sustain the relief prayed by plaintiff. Various instructions of the court are excepted to, which, in the view we take of the case, we deem unnecessary to consider. The case was tried to the jury and resulted in a verdict for the plaintiff in the sum of $500. Timely motion for a new trial was overruled, excepted to, and to reverse said judgment this appeal is perfected.
The attorneys making the report were not witnesses in the case, and there is no evidence before the court that any of the statements made in said report of Messrs. Mosier, Greenslade  
Dudley are true, or that the opinions expressed by them are worthy of consideration. We are therefore unable to understand how, under any view of law, it was legally permissible to read said report to the jury. The statements made and opinions expressed in the said report are strictly hearsay, and therefore inadmissible for any purpose.
The reading of the report of said attorneys to the jury, or in their presence, certainly was prejudicial to defendants, and a reversible error. As the error pointed out must work a reversal of this case, we deem it unnecessary to consider the various other errors assigned.
This case should be reversed and remanded.
By the Court: It is so ordered.